OPINION                             JUDGMENT ENTRY
{¶ 1} Defendant-appellant Vance Grover appeals the October 3, 2003 Judgment Entry entered by the Stark County Court of Common Pleas, which granted summary judgment in favor of plaintiff-appellee Education Resources Institution.
                     STATEMENT OF THE FACTS AND CASE
{¶ 2} On July 30, 2003, appellee filed a Complaint in the Stark County Court of Common Pleas, alleging appellant was in default on three promissory notes payable to appellee. Appellant filed a timely answer. Appellee filed a motion for summary judgment on September 4, 2003. In response, appellant filed an answer on September 9, 2003. Via Judgment Entry filed October 3, 2003, the trial court granted appellee's motion for summary judgment.
{¶ 3} It is from this judgment entry appellant appeals raising the following assignments of error:
{¶ 4} "I. Trial judge unjustly enriched plaintiff/appellee, defendant's exhibit dd.
{¶ 5} "II. Trial judge addressed no issues presented by defendant/appellant as stated in the "issues presented" paragraph, concerning amount, interest, and payment.
{¶ 6} "III. Trial judge misapplied evidence of defendant/appellant to the prejudice of defendant/appellant, defendant's exhibit e and `judgment entry granting plaintiff's motion for summary judgment.'
{¶ 7} "IV. Trial judge accepted all plaintiff/appellee claims without sufficient evidence `judgment entry granting plaintiff's motion for summary judgment.'"
{¶ 8} Appellant did not attach proof of service to his Brief filed with this Court as required by App. R. 13(D).1
Accordingly, we dismiss appellant's appeal for want of prosecution. See, App. R. 18(C).
Hoffman, J., Gwin, P.J. and Farmer, J. concur.
For the reason stated in our accompanying Memorandum-Opinion, appellant's appeal is dismissed for want of prosecution. Costs assessed to appellant.
1 Appellee did not file a reply brief. This is consistent with the fact appellant's brief does not contain the requisite proof of service.